There are some exceptions seeking to raise questions as to the validity of the city ordinance under which this prosecution was begun. As to these questions we think section 1954, Code 1923, is plain enough without further construction.
The ordinance claimed to have been violated is an adoption of section 3883 of the Code of 1923. Under the evidence in this case the defendant should not have been convicted. There is no semblance of a violation shown. The evidence on another trial would doubtless be the same, and, as it could serve no good purpose to remand this cause, the judgment is reversed, and a judgment will here be rendered, discharging the defendant.
Reversed and rendered.